Matter of Kevin M. (Juan M.) (2017 NY Slip Op 05607)





Matter of Kevin M. (Juan M.)


2017 NY Slip Op 05607


Decided on July 12, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 12, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2016-06180
 (Docket No. N-11313-16)

[*1]In the Matter of Kevin M. (Anonymous). Administration for Children's Services, respondent; Juan M. (Anonymous), appellant.


Brooklyn Defender Services, Brooklyn, NY (Lisa Schreibersdorf, Susannah Karlsson, Sarah Lorr, and Dechert LLP [Matthew L. Mazur and Negin Hadaghian], of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York, NY (Jane L. Gordon, Michael Pastor, and Jeremy Shweder of counsel), for respondent.
Seymour W. James, Jr., New York, NY (Tamara Steckler and John A. Newbery of counsel), attorney for the child.
Richard D. Willstatter, White Plains, NY, Brendan White, New York, NY, and Schulte Roth & Zabel LLP, New York, NY (Barry A. Bohrer and Abigail F. Coster of counsel), for amici curiae National Association of Criminal Defense Lawyers and New York State Association of Criminal Defense Lawyers (one brief filed).
Waseem Salahi, New York, NY (Ronald J. Tabak of counsel), for amici curiae Immigrant Defense Project, My Sisters' Place, Her Justice, Lansner and Kubitschek, Legal Services NYC, Giskan Solotaroff & Anderson LLP, and MFY Legal Services.
New York Civil Liberties Union Foundation, New York, NY (Robert Hodgson, Mariana Kovel, and Arthur Eisenberg of counsel), amicus curiae pro se.

DECISION & ORDER
Appeal by the father from an intake order of the Family Court, Kings County (Ben Darvil, Jr., J.), dated May 3, 2016. The intake order, insofar as appealed from, provided that "records, reports, photographs or other documents provided pursuant to this order, shall not be disclosed to counsel not assigned to this matter, absent court order" and that "[f]ailure to comply with this Order may result in the imposition of sanctions."
ORDERED that the intake order is affirmed insofar as appealed from, without costs or disbursements.
In this Family Court Act article 10 proceeding alleging child abuse, the Family Court, Kings County, issued an intake order addressing various issues. As relevant here, the order concludes [*2]with the following provision:
"RECORDS, REPORTS, PHOTOGRAPHS OR OTHER DOCUMENTS PROVIDED PURSUANT TO THIS ORDER, SHALL NOT BE DISCLOSED TO COUNSEL NOT ASSIGNED TO THIS MATTER, ABSENT COURT ORDER.
"Failure to comply with this Order may result in the imposition of sanctions."
The intake order, insofar as appealed from, must be affirmed for the reasons stated in Matter of Kaden J.M. [Quianna J.] ___ AD3d ___ [decided herewith]). Although the intake order here contains the additional language, "ABSENT COURT ORDER," which is not in the order appealed from in Matter of Kaden J.M. [Quianna J.], we do not consider this additional language to be significant.
BALKIN, J.P., COHEN, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court